Citation Nr: 1336321	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  07-27 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of Graves' disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL 

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was remanded in February 2011 for further development.   

In March 2009, the Veteran testified at a hearing before RO personnel.  A transcript of that proceeding is of record.


FINDING OF FACT

The Veteran's Graves' disease is not manifested by (1) tachycardia, tremor, and increased pulse pressure or blood pressure, or (2) fatigability, constipation and mental sluggishness.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected Graves' disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7900, 7903 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in July 2011 and August 2011, which are fully adequate.  The examiners examined the claim file in conjunction with the examination, and they addressed the pertinent rating criteria.  The duties to notify and to assist have been met.  

The Board finds that the RO complied with the instructions set forth in the February 2011 remand.  The Veteran was sent a March 2011 correspondence that requested that he identify any additional pertinent records.  Also, the RO obtained records from the VA Medical Center in Fayetteville.  The RO also scheduled the Veteran for VA examinations that took place in July 2011 and August 2011.  The examiners conducted a thorough examination and provided findings that are adequate to render a decision on the issue of entitlement to an increased rating.  


Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The rating schedule does not contain a separate entry for Graves' disease.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the Veteran's disability has been rated by the RO under the provisions of Diagnostic Code 7900.  

Under 38 C.F.R. § 4.119, Code 7900, hyperthyroidism with tachycardia, which may be intermittent, and tremor, or; continuous medication required for control, is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  Hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure is rated 60 percent disabling.  Hyperthyroidism with thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, is rated 100 percent disabling.  38 C.F.R. § 4.119.

Note (1) to Diagnostic Code 7900 provides that if disease of the heart is the predominant finding, the hyperthyroidism should be rated as hyperthyroid heart disease (Diagnostic Code 7008) if doing so would result in a higher rating than using the criteria above (Diagnostic Code 7900). 

Note (2) provides that, if ophthalmopathy is the sole finding, rate as impairment of field vision (Diagnostic Code 6080); diplopia (Diagnostic Code 6090); or impairment of central visual acuity (Diagnostic Codes 6061-6079).

In this case, the medical records reflect that the Veteran's Graves' disease is manifested by hypothyroidism. Consequently, the Board believes that Diagnostic Code 7903 (governing hypothyroidism) is applicable.  

Under Diagnostic Code 7903, an evaluation of 10 percent is warranted when hypothyroidism produces fatigability, or requires continuous medication for control.  A 30 percent is warranted when hypothyroidism produces fatigability, constipation and mental sluggishness.  A 60 percent rating is warranted when it produces muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted when it produces cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.

The Veteran underwent a VA examination in December 2005.  He reported that he has had Graves' disease since 1993, but that he was asymptomatic at the time of the examination.  He stated that as a result of his thyroid condition, he suffered excessive sensitivity to heat.  His symptoms included excessive sweating due to heat or intense concentration.  He reported intolerance of hot weather described as excessive sensitivity to heat.  He reported that he dropped 45 pounds (from 215 pounds to 170 pounds) in a 12 month period.  He denied any heat or gastrointestinal complications.  He requires continuous treatment to control his condition because his thyroid was removed by radiation.  The Veteran denied having missed any time from work due to Graves' disease.  On examination of the neck, there was no thyroid enlargement present. The examiner diagnosed the Graves' disease manifested by subjective factors such as excessive sensitivity to heat.  There were no objective factors. 

A December 2006 outpatient treatment report reflects that the Veteran's thyroid showed no abnormalities.  He was nonetheless diagnosed with hypothyroidism.  

In a February 2007 correspondence, the Veteran explained that his thyroid disease was under control, but the medication he took (Synthroid) caused his side effects (sensitivity to heat, and excessive sweating).

In a March 2007 outpatient treatment report, the Veteran denied any symptoms consistent with hyperthyroidism/hypothyroidism.  An August 2007 treatment report reflects that he was doing well, except for the fact that the medication makes him sweat easily.  Otherwise, he had no complaints.  

In the Veteran's August 2007 substantive appeal, he stated that he noticed that his blood pressure was rising.  

At the Veteran's March 2009 RO hearing, he testified that he still had a wide range of sensitivity to temperatures, nervousness, profuse sweating, frustration, depression, weight fluctuations, and lightheadedness.  He denied memory loss.  

The Veteran underwent another VA examination in June 2009.  He reported side effects of his medication that included sensitivity to hot and cold, moodiness, and weight gain of 40-50 pounds in the past 10 years.  The examiner noted a medical history of arrhythmia with an extra heartbeat occurring once per month and lasting for 5 to 10 minutes.  The Veteran described being moody, having cardiovascular palpitations, and having heat and cold intolerance.  His blood pressure was 133/85.  He weighed 210 pounds, which was a 10 percent loss when compared to baseline.  There was no bradycardia or signs of congestive heart failure.  There were no gastrointestinal symptoms.  The examiner diagnosed euthyroid, and indicated that it was cured.  He noted the Veteran's intolerance to heat and cold, but he stated that he was not sure that the weight loss and mood swings were due to a thyroid disability.  He found that there were no effects on the Veteran's occupation or activities of daily living.  

The outpatient treatments records reflect that as late as June 2009, the Veteran's only reported symptoms were heat sensitivity and excessive sweating.  

A June 2009 outpatient treatment report reflects that the Veteran's arrhythmia had resolved.

Following a September 2009 sleep study, the Veteran was issued a CPAP machine in January 2010.  He also submitted a January 2010 correspondence from Flight Surgeon J.C. reflecting that he developed sleep apnea during service and that symptoms included headaches, fatigue, elevated blood pressure, and excessive snoring.  He stated that these were resolved with the initiation of CPAP therapy.  

A January 2010 correspondence from the Veteran's wife reflects that his symptoms (including severe headaches, lightheadedness, neck aches, severe snoring, and night sweats) had resolved with the use of a CPAP machine.

The Veteran submitted a February 2010 correspondence in which he stated that since using a CPAP machine, fatigue and excessive sweating is gone, and clarity of thought has returned.  He stated that since beginning CPAP therapy, energy and clarity of thought has been wonderful.  

The Veteran underwent a VA examination in May 2010 as part of a claim for service connection for sleep apnea.  He was diagnosed with sleep apnea and the examiner found that the effects of sleep apnea included decreased concentration, difficulty following instructions, lack of energy, dizziness while at shopping mall, and headaches.  The examiner found that sleep apnea was less likely than not related to service.  Consequently, the Veteran's claim of service connection for sleep apnea was denied.  He noted that sleep apnea can be caused by long-standing untreated hypothyroidism.  However, in this case, the date of hypothyroidism is known since it was medically induced.  

The Veteran underwent another VA examination in July 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran admitted that his blood pressure and thyroid condition have been within normal limits, but he nonetheless reported that he remained symptomatic and has side effects from the medication.  He reported heat intolerance, excessive sweating, fatigue, inability to lose weight, lack of concentration and motivation, and sun sensitivity.  He also noted dizziness, arthralgia, and an occasional rash (mild).  

Upon examination, the Veteran's pulse was 74 beats per minute, and his blood pressure was 156/94.  His thyroid was normal.  There was no evidence of congestive heart failure or pulmonary hypertension.  The examiner diagnosed the Veteran with hypothyroidism.  Under "Complications of disease" the examiner listed weight gain, excessive sweating, intolerance to heat, lack of concentration, and moodiness.  The examiner noted that the Veteran's excessive sweating embarrasses him in meetings at work.  She listed the effects on occupational activities as memory loss, decreased concentration, poor social interactions, weakness or fatigue.  She also stated that the Veteran limits his daily activities due to fatigue and intolerance of heat.       

The Veteran underwent another VA examination in August 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran's major complaint was of heat intolerance and excessive sweating.  He stated he has a sedentary job, but when he had to be physically active at work, he would sweat excessively.  He denied having constipation or diarrhea.  In addition to working, the Veteran also attended college, and he denied mental sluggishness, dementia, emotional instability or depression, and excessive sleepiness.  He noted no muscular weakness and reported that he enjoyed frequent games of golf.  His pulse was 51.  He stated that he had palpitations when he had hyperthyroidism, but that it abated and has not returned.  He stated that his weight up 30 pounds since his discharge from the Air Force.  When he suffered from hyperthyroidism, he had tremors.  They resolved with treatment.  He never exhibited signs of Graves' ophthalmopathy.  His blood pressure was 134/91.  He was moderately obese, but in no distress.  The examiner diagnosed him iatrogenic hypothyroidism that was adequately treated with synthroid (LT4).  He stated that heat intolerance and excessive sweating should not be caused by synthroid when given the proper dose.  He stated that it is only when it is dosed too high that these symptoms emerge. He stated that other symptoms (such as weight gain and bradycardia) are not the result of synthroid replacement treatment.  The examiner stated that the Veteran had no functional limitations caused by residuals of Graves' disease, and there are no disabilities arising from his use of synthroid.  

Analysis

Throughout the rating period on appeal, the Veteran's Graves' disease has been evaluated as 10 percent disabling.  In order to warrant a rating in excess of 10 percent, the disability would have to be manifested by tachycardia, tremor, and increased pulse pressure or blood pressure (Diagnostic Code 7900), or fatigability, constipation and mental sluggishness (Diagnostic Code 7903). 

Regarding Diagnostic Code 7900, the Board notes that there is no evidence that the Veteran's disability has been manifested by tachycardia.  Likewise, there has been no contemporaneous evidence of tremors.  At the Veteran's August 2011 VA examination, he reported that when he suffered from hyperthyroidism, he experienced palpitations and tremors.  However, he stated that such symptoms resolved and have not returned.  His thyroid was removed in 1994, well before the rating period on appeal. 

The Board recognizes that in a January 2011 Informal Hearing Presentation, the Veteran contended that high blood pressure is a residual of Graves' disease. The claims file contains no medical opinion addressing this.  When the Board remanded the claim in February 2011, it instructed that, if the examiner determined that the Veteran had hyperthyroidism, he or she should determine if the Veteran used continuous medication for control or has intermittent tachycardia or tremors; tachycardia, tremor, and increased pulse pressure or blood pressure; emotional instability tachycardia, fatigability, and increased pulse pressure or blood pressure; or thyroid enlargement, tachycardia, eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  In this case, the examiner appears to have addressed all of these except high blood pressure.  However, the opinion is unnecessary because the examiner did not find that the Veteran had hyperthyroidism.  Instead, he found that the Veteran had hypothyroidism.  Additionally, the Board notes that even the Veteran's high blood pressure was a residual of Graves' disease, the criteria for an increased rating would still not have been met in as much as a 30 percent rating is only warranted if the Veteran's disability is manifested by tachycardia, tremor, and increased pulse pressure or blood pressure.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that, where a diagnostic code uses successive ratings, the use of the conjunctive requires all criteria to be met); see also, Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  

With regard to Diagnostic Code 7903, there is no evidence of the Veteran experiencing constipation.  To the contrary, several examination reports the Veteran expressly denied any gastrointestinal problems.  With respect to fatigability and mental sluggishness, it appears that these symptoms (when manifested) are due to sleep apnea.  A January 2010 correspondence from Flight Surgeon J.C. reflects that the Veteran developed sleep apnea during service and that symptoms included headaches, fatigue, elevated blood pressure, and excessive snoring.  He stated that these were resolved with the initiation of CPAP therapy.  Likewise, the Veteran and his wife submitted January 2010 and February 2010 in which they stated that the Veteran's symptoms resolved with the issuance of a CPAP machine.  The Veteran's wife specifically mentioned that fatigue was gone, and clarity of thought has returned.  The May 2010 VA examiner also attributed concentration, difficulty following instructions, lack of energy, dizziness while at shopping mall, and headaches to sleep apnea.  Finally, at the Veteran's August 2011 VA examination, the Veteran denied mental sluggishness, dementia, emotional instability or depression, and excessive sleepiness.  He noted no muscular weakness and reported that he enjoyed frequent games of golf.  The examiner stated that the Veteran had no functional limitations caused by residuals of Graves' disease, and there are no disabilities arising from his use of synthroid.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 50 percent for depressive disorder, to include a sleep disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for Graves' disease is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


